DETAILED ACTION
Claims 1, 4-14, and 17-26 are presented for examination. Claims 1, 12, 14, and 25 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2021 has been entered.
Response to Arguments
Applicant's remarks filed 28 April 2021 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 10 argues:
The features of the presently claimed invention enable the appropriate model module(s) and second function(s) to be specified by a user in a model parameters record, which then causes the selected model module(s) and the selected second function(s) to be included in an executed application container. ….
There is no teaching or suggestion of such features by Paraiso.
This argument is unpersuasive.
Paraiso page 719 right column first bullet item disclose:
A Docker image can include just the OS fundamentals, or it can consist of a sophisticated pre-built application stack ready for launching. To create an image, the most convenient option is to write a script file composed of various commands (instructions) named Dockerfile and then execute it.
The script file is a set of stored model parameter records indicative of how to implement a model. An application stack and/or script command instructions are respective sets of model modules to implement for the model.
Furthermore, Paraiso page 722 right column section D second paragraph discloses:

The Docker artifacts are also model parameters recording information indicative of at least one module to be implemented for a model.
Without loss of generality, at least one of the application stack, script command instructions, or Docker artifacts correspond to respective second functions to implement as respective Docker container second functions.
Applicant remarks page 11 further argues:
Paraiso is concerned with ensuring that containers run properly, and that multiple containers that depend on each other will run correctly. Applicant maintains that Paraiso is not concerned with management of functions that are implemented by the container when the container is instantiated, in order to manage which functions are implemented by the container, and to enable separate management of different types of functionality that are implemented by the container.
This argument is unpersuasive.
Paraiso teaches a Docker model which comprises a plurality of containers maintained to “run properly” as Applicant agrees above. Examiner points out that by selecting respective containers this determines which functions and functionality are implemented. That is, without loss of generality the application package of any particular set of containers to be implemented is a respective second function to be implemented and the respective set of containers identify model modules to be implemented.
Applicant remarks page 12 further argues:
The "model" described by in Paraiso is therefore very different to the claimed model in the present application. With the present application, a model comprises software implemented in a container; with Paraiso, a model creates an abstraction of containers so that implementation of multiple containers can be better understood and managed.
… There is no disclosure or suggestion by Paraiso of particular applications that are implemented in the containers
…
Paraiso doesn't implement functions using a container in this way. Rather, the validation/verification aspect taught by Paraiso is carried out separately from the containers (i.e., unlike the presently claimed invention, this is not a function that is implemented in a container).
This argument is unpersuasive.
The feature Applicant relies upon here (“a model comprises software implemented in a container”) is not claimed. Specifically, claim 1 recites “model module data...; second function data …; separate from the recited container data.
Claim 1 last clause recites “implements a model … using an application container….” The relation “using” does not require the model module data, second function data, or model parameter records to be “in a container” as Applicant argues here. Accordingly, the argued feature is not claimed.
Applicant remarks page 12 further argues:
Paraiso is only concerned with ensuring good execution of the containers and proper behavior of linked containers at runtime. … and in particular no disclosure by Paraiso of an arrangement to manage and define which functions to implement in a container.
This argument is unpersuasive.
As an initial matter, Applicant admits Paraiso teaches “ensuring good execution of the containers.” This Applicant admission is by itself sufficient to teach “manage and define which functions to implement.”
Furthermore, the entire system described by Paraiso is an implementation of the models as described by Paraiso. In particular, Paraiso page 720 section IV(A) first paragraph discloses “This architecture is composed of three parts: Docker Model, Connector, and Executing Environment.” This overall architecture, including the Docker Model, is the model implementer. Paraiso page 719 left column last sentence discloses “The combination of Docker client and Docker daemon is called Docker engine.” The Docker engine is part of the model implementer to implement models.
Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” The Docker containers are application containers. Paraiso abstract first sentence discloses “With the emergence of Docker, it becomes easier to encapsulate applications and their dependencies into lightweight Linux containers and make them available to the world by deploying them in the cloud.” The container and dependencies are a defined computing environment parameter records suitable for implementing the model application.
Claim Rejections - 35 USC § 112
Claims 1 and 14 have been appropriately corrected. Accordingly, examiner's rejection under § 112 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-14, 17, and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Paraiso, F., et al. “Model-Driven Management of Docker Containers” IEEE 9th Int'l Conf. on Cloud Computing, pp. 718-725 (2016) [herein “Paraiso”] in view of US patent 10,386,827 B2 Enver, et al. [herein “Enver”].
Claim 1 recites “1. A model management system for managing models that are implemented by a processor to carry out at least one first function on data.” Paraiso page 723 right column section V(A) first paragraph discloses “Our Docker Designer is running using a Macbook Pro workstation with 2,2 GHz Intel Core i7 processor, 16 Go 1600 MHz DDR3, OSX version 10.11.2 (15C50), and Oracle Java 1.7.” An Intel i7 processor is a processor.
Paraiso figure 1 and page 719 left column section II(A) teaches:
At the center, the Docker host represents the physical machine or VM in which Docker daemon and containers are deployed (cf., Figure 1). The Docker daemon is responsible for creating, running, and monitoring containers, as well as building and storing images.
The containers are a plurality of model modules. Storing the images for the respective containers is storing data indicative of the plurality of model modules. Paraiso page 722 left column first full paragraph discloses “Our Docker Model is stored into a file in order to facilitate its reusability anytime and everywhere.”
Paraiso page 722 second full paragraph discloses “Unlike Docker solution, our model uses a constraint validator at design time to validate the constraints defined before the deployment. This 
Claim 1 further recites “data obtained from at least one tag that produces data associated with operation of a process.” Claim term “tag” is interpreted in light of Specification page 1 lines 9-12 (“it is common for the plant to include a large number of 'tags', typically in the form of sensors, that each provide operational information indicative of the operational state of an aspect of the plant as a time series record.”).
Paraiso does not explicitly disclose obtaining data from a tag/sensor; however, in analogous art of engineer modeling, Enver column 17 lines 16-18 teaches “The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc.,.” Enver column 9 lines 15-17 teach “The indication of the one or more types of measurements may include one or more tags, aliases, and data types associated the data.” The sensors and/or corresponding tags for types of measurements are at least one tag arranged to produce data associated with operation of a process. The measurements and field devices are associated with operation of a process. I.e. Enver column 1 line 56 teaches “process control systems” which associate with operation of a process.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso and Enver. One having ordinary skill in the art would have found motivation to use tags and sensors into the system of model-driven Docker container management for the advantageous purpose to provide predictive analytics for process control. See Enver column 22 lines 13-16. Alternatively, one having ordinary skill in the art would have found motivation to use model-driven Docker container management of Paraiso into the system of data analytics and process control of Enver for the advantageous purpose of managing resource use at runtime, synchronize between design and execution environments, consistent use of Docker containers across the organization, and verification. See Paraiso section III.
Claim 1 further recites “and to carry out at least one second function.” Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing 
Claim 1 further recites “the system comprising: a processor; and at least one storage component that stores.” Paraiso page 723 right column section V(A) first paragraph discloses “Our Docker Designer is running using a Macbook Pro workstation with 2,2 GHz Intel Core i7 processor, 16 Go 1600 MHz DDR3, OSX version 10.11.2 (15C50), and Oracle Java 1.7.” An Intel i7 processor is a processor. The 16 GB DDR3 memory is a storage component.
Claim 1 further recites “model module data indicative of a plurality of model modules.” Paraiso figure 1 and page 719 left column section II(A) teaches:
At the center, the Docker host represents the physical machine or VM in which Docker daemon and containers are deployed (cf., Figure 1). The Docker daemon is responsible for creating, running, and monitoring containers, as well as building and storing images.
The containers are a plurality of model modules. Storing the images for the respective containers is storing data indicative of the plurality of model modules. Paraiso page 722 left column first full paragraph discloses “Our Docker Model is stored into a file in order to facilitate its reusability anytime and everywhere.”
Claim 1 further recites “the model module data for each model module configured to instruct the processor to implement at least one first function of a model.” Paraiso page 722 second full paragraph discloses “Unlike Docker solution, our model uses a constraint validator at design time to validate the constraints defined before the deployment. This validation guarantees the coherence of the containers and their relationships with each other.” Validation of constraints is at least one first function.
Claim 1 further recites “second function data indicative of a plurality of second functions, the second function data for each second function configured to instruct the processor to implement a second function of a model, the second function data separate to the model module data.” Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” Without loss of generality, 
Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” Paraiso abstract first sentence discloses “With the emergence of Docker, it becomes easier to encapsulate applications and their dependencies into lightweight Linux containers and make them available to the world by deploying them in the cloud.” Docker containers are a stateless container. Paraiso page 722 left column lines 3-4 disclose “Volumesfrom represents a block storage that is attached to one or more container instances to persist data.” Notably, the block storage is attached to the container and therefore is separate from the container. The persistent data separate from the container indicates the container itself is stateless and does not store data used by or produced by the container. Accordingly, the packaged application (Docker container) which is respective second function is separate from the persistent data which is separate from the container.
Claim 1 recites a plurality of times “by the processor.” Paraiso page 723 right column section V(A) first paragraph discloses “Our Docker Designer is running using a Macbook Pro workstation with 2,2 GHz Intel Core i7 processor, 16 Go 1600 MHz DDR3, OSX version 10.11.2 (15C50), and Oracle Java 1.7.” An Intel i7 processor is a processor. The 16 GB DDR3 memory is a storage component.
Claim 1 further recites “container data indicative of a plurality of application containers, the container data for each application container including components required by the processor to execute a model, and the container data for each application container defining a computing environment suitable for implementing the model by the processor.” Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” Docker containers are application containers. Paraiso abstract first sentence discloses “With the emergence of Docker, it becomes easier to encapsulate applications and their dependencies into lightweight Linux containers and make them available to the world by deploying them in the cloud.” The encapsulated application is core functionality of the model. The container and dependencies are a defined computing environment suitable for implementing the model application.
and a plurality of model parameters records, each model parameters record associated with a model and including information identifying which of the stored model modules to implement for the model by the processor.” Paraiso page 719 right column first bullet item disclose:
A Docker image can include just the OS fundamentals, or it can consist of a sophisticated pre-built application stack ready for launching. To create an image, the most convenient option is to write a script file composed of various commands (instructions) named Dockerfile and then execute it.
The script file is a set of stored model parameter records indicative of how to implement a model. An application stack and/or script command instructions are respective sets of model modules to implement for the model.
Furthermore, Paraiso page 722 right column section D second paragraph discloses:
the Docker Connector updates the model changes into the running system by generating corresponding Docker artifacts (Docker Client commands, Docker Compose file, Docker Swarm configurations).
The Docker artifacts are also model parameters recording information indicative of at least one module to be implemented for a model.
Claim 1 further recites “and which of the plurality of second functions to implement for the model by the processor.” Without loss of generality, at least one of the application stack, script command instructions, or Docker artifacts correspond to respective second functions to implement as respective Docker container second functions.
Claim 1 further recites “wherein the processor is configured to implement a model implementer that implements a model according to the model parameters record associated with the model using an application container suitable for implementing the model, the implemented model including at least one model module identified in the model parameters record.” The entire system described by Paraiso is an implementation of the models as described by Paraiso. In particular, Paraiso page 720 section IV(A) first paragraph discloses “This architecture is composed of three parts: Docker Model, Connector, and Executing Environment.” This overall architecture, including the Docker Model, is the model implementer. Paraiso page 719 left column 
Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” The Docker containers are application containers. Paraiso abstract first sentence discloses “With the emergence of Docker, it becomes easier to encapsulate applications and their dependencies into lightweight Linux containers and make them available to the world by deploying them in the cloud.” The container and dependencies are a defined computing environment parameter records suitable for implementing the model application.
Claim 1 further recites “and at least one second function identified in the model parameters record.” Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” Without loss of generality, the packaged application (Docker container) is at least one second function on respective processor instructions. A respectively deployed and executed application of a Docker container is an implementation of respective second functions identified by the above discussed model parameter record.
Claim 4 further recites “4. The model management system of claim 1, wherein at least some model parameters records include information indicative of whether the model associated with the model parameters record is active or inactive.” Paraiso page 722 right column first paragraph lines 10-13 disclose “The green color of machine or container elements shows the started state of containers and host machines. The red color shows the stopped state of containers and the host machines.” Started is an active state of the container model. Stopped is an inactive state of the container model.
Claim 4 further recites “wherein the model implementer does not implement the model when the model parameters record includes an inactive indication.” A stopped state is not implementing the model.
Claim 6 further recites “6. The model management system of claim 1, wherein the application container is a stateless container.” Paraiso page 719 left column section II(A) first into containers.” Paraiso abstract first sentence discloses “With the emergence of Docker, it becomes easier to encapsulate applications and their dependencies into lightweight Linux containers and make them available to the world by deploying them in the cloud.” Docker containers are a stateless container.
Paraiso page 722 left column lines 3-4 disclose “Volumesfrom represents a block storage that is attached to one or more container instances to persist data.” Notably, the block storage is attached to the container and therefore is separate from the container. The persistent data separate from the container indicates the container itself is stateless and does not store data used by or produced by the container.
Claim 7 further recites “7. The model management system of claim 1, comprising a model inputs data storage component that stores input data to be used by at least one model implemented by the model implementer.” Paraiso page 722 left column lines 3-4 disclose “Volumesfrom represents a block storage that is attached to one or more container instances to persist data.” The attached block storage for persisting data is a data storage component to store data.
Alternatively, if the “inputs data” is interpreted to refer to the input sensor/tag data then Examiner further notes that Enver column 9 lines 55-56 teaches “The electronic data source may be a relational database or a non-relational database.” See further discussion regarding claim 8 below.
Claim 8 further recites “8. The model management system of claim 7, wherein the input data is obtained from at least one tag, and the system comprises a data gatherer that obtains input data from the at least one tag and store the data in the model inputs data storage component.” Paraiso does not explicitly disclose obtaining data from a tag/sensor; however, in analogous art of engineer modeling, Enver column 17 lines 16-18 teaches “The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc.,.” Enver column 9 lines 15-17 teach “The indication of the one or more types of measurements may include one or more tags, aliases, and data types associated the data.” The sensors and/or corresponding tags for types of measurements are at least one tag arranged to produce data associated with operation of a process. The measurements and field devices are associated with operation of a process. I.e. Enver column 1 line 56 teaches “process control systems” which associate with operation of a process.

The indication of the characteristic of the data to be obtained may include an indication of one or more types of measurements regarding operation of a process plant. The one or more types of measurements may include measurements from one or more field devices disposed within the process plant.
Enver column 9 lines 55-56 teaches “The electronic data source may be a relational database or a non-relational database.” A database source for the measurement data is input data obtained from at least one tag to obtain the input data from the stored data of the storage component.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso and Enver. One having ordinary skill in the art would have found motivation to use tags and sensors into the system of model-driven Docker container management for the advantageous purpose to provide predictive analytics for process control. See Enver column 22 lines 13-16. Alternatively, one having ordinary skill in the art would have found motivation to use model-driven Docker container management of Paraiso into the system of data analytics and process control of Enver for the advantageous purpose of managing resource use at runtime, synchronize between design and execution environments, consistent use of Docker containers across the organization, and verification. See Paraiso section III.
Claim 9 further recites “9. The model management system of claim 1, comprising a model outputs data storage component that stores output data produced by implementation of at least one model module.” Paraiso does not explicitly disclose storing output data; however, in analogous art of engineer modeling, Enver column 87 lines 52-55 teach “the job processes 508 may post output data back to the big data storage 155 and/or to one or more of the data sources (e.g., controllers, other DDEs, etc.).” Here, the job processes (508) taught by Enver correspond to applications of Docker containers taught by Paraiso. Posting output data to the data storage is storing output data produced by implementation of the model module.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso and Enver. One having ordinary skill in the art would have found motivation to post output data to data storage into the system of model-driven Docker container management for the advantageous purpose to provide predictive analytics for process control. See Enver column 22 lines 13-16.
10. The model management system of claim 1, comprising a common model data storage component that stores input data to be used by at least one model module implemented by the model implementer.” Paraiso page 722 left column lines 3-4 disclose “Volumesfrom represents a block storage that is attached to one or more container instances to persist data.” The attached block storage for persisting data is a data storage component to store data.
Alternatively, if the “inputs data” is interpreted to refer to the input sensor/tag data then Examiner further notes that Enver column 9 lines 55-56 teaches “The electronic data source may be a relational database or a non-relational database.” See further discussion regarding claim 8.
Claim 10 further recites “a common model data storage component arranged to store … and output data produced by implementation of the model module.” Paraiso does not explicitly disclose storing output data; however, in analogous art of engineer modeling, Enver column 87 lines 52-55 teach “the job processes 508 may post output data back to the big data storage 155 and/or to one or more of the data sources (e.g., controllers, other DDEs, etc.).” Here, the job processes (508) taught by Enver correspond to applications of Docker containers taught by Paraiso. Posting output data to the data storage is storing output data produced by implementation of the model module.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso and Enver. One having ordinary skill in the art would have found motivation to post output data to data storage into the system of model-driven Docker container management for the advantageous purpose to provide predictive analytics for process control. See Enver column 22 lines 13-16.
Claim 11 further recites “11. The model management system of claim 1, wherein at least one tag includes a sensor.” Paraiso does not explicitly disclose obtaining data from a tag/sensor; however, in analogous art of engineer modeling, Enver column 17 lines 16-18 teaches “The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc.,.” Enver column 9 lines 15-17 teach “The indication of the one or more types of measurements may include one or more tags, aliases, and data types associated the data.” The sensors and/or corresponding tags for types of measurements are at least one tag arranged to produce data associated with operation of a process. The 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso and Enver. One having ordinary skill in the art would have found motivation to use tags and sensors into the system of model-driven Docker container management for the advantageous purpose to provide predictive analytics for process control. See Enver column 22 lines 13-16. Alternatively, one having ordinary skill in the art would have found motivation to use model-driven Docker container management of Paraiso into the system of data analytics and process control of Enver for the advantageous purpose of managing resource use at runtime, synchronize between design and execution environments, consistent use of Docker containers across the organization, and verification. See Paraiso section III.
Claim 12 further recites “12. The model management system of claim 1, wherein a first function includes an analysis, validation and/or thresholding function in relation to data obtained from at least one tag.” From the above list of alternatives the Examiner is selecting “validation … in relate to data obtained from at least one tag.”
Paraiso page 722 second full paragraph discloses “Unlike Docker solution, our model uses a constraint validator at design time to validate the constraints defined before the deployment. This validation guarantees the coherence of the containers and their relationships with each other.” Validation of constraints is a first function of the model.
Paraiso page 722 left column section C discloses:
Docker Designer abstracts all Docker concepts for designing, editing, validating, transforming, and deploying containers. Once an application embedded in a container is designed and validated, a user can register a cloud provider to automate the provisioning of VMs
Validating the designed Docker container using the Docker Designer tool is implementing a first function for the model. Automated provisioning, as discussed above, is implemented most conveniently by writing a script file.
Paraiso does not explicitly disclose obtaining data from a tag/sensor; however, in analogous art of engineer modeling, Enver column 17 lines 16-18 teaches “The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc.,.” Enver column 9 lines 15-17 include one or more tags, aliases, and data types associated the data.” The sensors and/or corresponding tags for types of measurements are at least one tag arranged to produce data associated with operation of a process. The measurements and field devices are associated with operation of a process. I.e. Enver column 1 line 56 teaches “process control systems” which associate with operation of a process.
Enver column 30 lines 12-15 teach “the big data analyzers 170 individually or collectively perform large scale data analysis on the stored data (e.g., data mining, data discovery, etc.) to discover, detect, or learn new information or knowledge.” Data analysis of stored data is performing an analysis on the tag data of the stored data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso and Enver. One having ordinary skill in the art would have found motivation to use data analysis of stored data into the system of model-driven Docker container management for the advantageous purpose of discovering, detecting, or learning new information about the process control. See Enver column 30 lines 12-15. Specifically, as combined, the data analyzers 170 taught by Enver can be implemented as the “application” of the containers in the container models taught by Paraiso.
Claim 13 further recites “13. The model management system of claim 1, wherein the system includes a module editor that facilitates creation and/or modification of a model module.” From the above list of alternatives the Examiner is selecting “modification of a model module.”
Paraiso page 722 left column section C discloses:
Docker Designer abstracts all Docker concepts for designing, editing, validating, transforming, and deploying containers. Once an application embedded in a container is designed and validated, a user can register a cloud provider to automate the provisioning of VMs
Editing a Docker container is a modification of a model module. The Docker Designer tool is a module editor. Furthermore, deploying and provisioning is facilitating creation of model modules.
Furthermore, Paraiso page 722 right column section D second paragraph discloses:
the Docker Connector updates the model changes into the running system by generating corresponding Docker artifacts (Docker Client commands, Docker Compose file, Docker Swarm configurations).
14. A method of managing models that carry out at least one first function on data.” Paraiso figure 1 and page 719 left column section II(A) teaches:
At the center, the Docker host represents the physical machine or VM in which Docker daemon and containers are deployed (cf., Figure 1). The Docker daemon is responsible for creating, running, and monitoring containers, as well as building and storing images.
The containers are a plurality of model modules. Storing the images for the respective containers is storing data indicative of the plurality of model modules. Paraiso page 722 left column first full paragraph discloses “Our Docker Model is stored into a file in order to facilitate its reusability anytime and everywhere.”
Paraiso page 722 second full paragraph discloses “Unlike Docker solution, our model uses a constraint validator at design time to validate the constraints defined before the deployment. This validation guarantees the coherence of the containers and their relationships with each other.” Validation of constraints is at least one first function.
Claim 14 further recites “data obtained from at least one tag that produces data associated with operation of a process.” Claim term “tag” is interpreted in light of Specification page 1 lines 9-12 (“it is common for the plant to include a large number of 'tags', typically in the form of sensors, that each provide operational information indicative of the operational state of an aspect of the plant as a time series record.”).
Paraiso does not explicitly disclose obtaining data from a tag/sensor; however, in analogous art of engineer modeling, Enver column 17 lines 16-18 teaches “The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc.,.” Enver column 9 lines 15-17 teach “The indication of the one or more types of measurements may include one or more tags, aliases, and data types associated the data.” The sensors and/or corresponding tags for types of measurements are at least one tag arranged to produce data associated with operation of a process. The measurements and field devices are associated with operation of a process. I.e. Enver column 1 line 56 teaches “process control systems” which associate with operation of a process.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso and Enver. One having ordinary skill in the art would have found motivation to use tags and sensors into the system of model-driven Docker container See Enver column 22 lines 13-16. Alternatively, one having ordinary skill in the art would have found motivation to use model-driven Docker container management of Paraiso into the system of data analytics and process control of Enver for the advantageous purpose of managing resource use at runtime, synchronize between design and execution environments, consistent use of Docker containers across the organization, and verification. See Paraiso section III.
Claim 14 further recites “and that carry out at least one second function.” Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” Without loss of generality, the packaged application (Docker container) is at least one second function on respective processor instructions.
Claim 14 further recites “the method comprising: storing model module data indicative of a plurality of model modules.” Paraiso figure 1 and page 719 left column section II(A) teaches:
At the center, the Docker host represents the physical machine or VM in which Docker daemon and containers are deployed (cf., Figure 1). The Docker daemon is responsible for creating, running, and monitoring containers, as well as building and storing images.
The containers are a plurality of model modules. Storing the images for the respective containers is storing data indicative of the plurality of model modules. Paraiso page 722 left column first full paragraph discloses “Our Docker Model is stored into a file in order to facilitate its reusability anytime and everywhere.”
Claim 14 further recites “in at least one storage component.” Paraiso page 723 right column section V(A) first paragraph discloses “Our Docker Designer is running using a Macbook Pro workstation with 2,2 GHz Intel Core i7 processor, 16 Go 1600 MHz DDR3, OSX version 10.11.2 (15C50), and Oracle Java 1.7.” 16 GB of DDR3 of the Macbook Pro workstation is memory which is a storage component.
Claim 14 further recites “the model module data for each model module configured to instruct a processor to implement at least one first function of a model.” Paraiso page 723 right column section V(A) first paragraph discloses “Our Docker Designer is running using a Macbook Pro Intel Core i7 processor, 16 Go 1600 MHz DDR3, OSX version 10.11.2 (15C50), and Oracle Java 1.7.” An Intel i7 processor is a processor.
Paraiso page 722 second full paragraph discloses “Unlike Docker solution, our model uses a constraint validator at design time to validate the constraints defined before the deployment. This validation guarantees the coherence of the containers and their relationships with each other.” Validation of constraints is at least one first function.
Claim 14 recites a plurality of times “the processor.” Paraiso page 723 right column section V(A) first paragraph discloses “Our Docker Designer is running using a Macbook Pro workstation with 2,2 GHz Intel Core i7 processor, 16 Go 1600 MHz DDR3, OSX version 10.11.2 (15C50), and Oracle Java 1.7.” An Intel i7 processor is a processor.
Claim 14 further recites “storing second function data indicative of a plurality of second functions in at least one storage component, the second function data for each second function configured to instruct the processor to implement a second function of a model, the second function data separate to the model module data.” Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” Without loss of generality, the packaged application (Docker container) is at least one second function on respective processor instructions.
Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” Paraiso abstract first sentence discloses “With the emergence of Docker, it becomes easier to encapsulate applications and their dependencies into lightweight Linux containers and make them available to the world by deploying them in the cloud.” Docker containers are a stateless container. Paraiso page 722 left column lines 3-4 disclose “Volumesfrom represents a block storage that is attached to one or more container instances to persist data.” Notably, the block storage is attached to the container and therefore is separate from the container. The persistent data separate from the container indicates the container itself is stateless and does not store data used by or produced by the container. Accordingly, the 
Claim 14 further recites “storing container data indicative of a plurality of application containers, the container data for each application container including components required by the processor to execute a model, and the container data for each application container defining a computing environment suitable for implementing the model by the processor.” Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” Docker containers are application containers. Paraiso abstract first sentence discloses “With the emergence of Docker, it becomes easier to encapsulate applications and their dependencies into lightweight Linux containers and make them available to the world by deploying them in the cloud.” The encapsulated application is core functionality of the model. The container and dependencies are a defined computing environment suitable for implementing the model application.
Claim 14 further recites “storing a plurality of model parameters records in the at least one storage component, each model parameters record associated with a model and including information identifying which of the plurality of stored model modules to implement for the model by the processor.” Paraiso page 719 right column first bullet item disclose:
A Docker image can include just the OS fundamentals, or it can consist of a sophisticated pre-built application stack ready for launching. To create an image, the most convenient option is to write a script file composed of various commands (instructions) named Dockerfile and then execute it.
The script file is a set of stored model parameter records indicative of how to implement a model. An application stack and/or script command instructions are respective sets of model modules to implement for the model.
Furthermore, Paraiso page 722 right column section D second paragraph discloses:
the Docker Connector updates the model changes into the running system by generating corresponding Docker artifacts (Docker Client commands, Docker Compose file, Docker Swarm configurations).

Claim 14 further recites “and which of the plurality of second functions to implement for the model by the processor.” Without loss of generality, at least one of the application stack, script command instructions, or Docker artifacts correspond to respective second functions to implement as respective Docker container second functions.
Claim 14 further recites “and using the processor to implement a model implementer that implements a model according to the model parameters record associated with the model using an application container suitable for implementing the model, the model including at least one model module defined for the model in the model parameters record.” The entire system described by Paraiso is an implementation of the models as described by Paraiso. In particular, Paraiso page 720 section IV(A) first paragraph discloses “This architecture is composed of three parts: Docker Model, Connector, and Executing Environment.” This overall architecture, including the Docker Model, is the model implementer. Paraiso page 719 left column last sentence discloses “The combination of Docker client and Docker daemon is called Docker engine.” The Docker engine is part of the model implementer to implement models.
Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” The Docker containers are application containers. Paraiso abstract first sentence discloses “With the emergence of Docker, it becomes easier to encapsulate applications and their dependencies into lightweight Linux containers and make them available to the world by deploying them in the cloud.” The container and dependencies are a defined computing environment parameter records suitable for implementing the model application.
Claim 14 further recites “and at least one second function defined for the model in the model parameters record.” Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” Without loss of generality, the packaged application (Docker container) is at least one 
Dependent claims 17 and 19-26 are substantially similar to claims 4 and 6-13 above and are rejected for the same reasons.
Dependent Claims 5 and 18
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Paraiso and Enver as applied to claims 1 and 14 above, and further in view of US patent 9,921,885 B2 Antony, et al. [herein “Antony”].
Claim 5 further recites “5. The model management system of claim 1, wherein at least some model parameters records include timing information indicative of when the model associated with the model parameters record is to be implemented, and the system comprises a scheduler that schedules implementation of the models associated with the model parameters records, the scheduler implementing the models associated with the model parameters records using the timing information in the model parameters records.” Paraiso page 719 right column section II(B) first bullet item discloses “cgroups, which are responsible for managing resources used by a container (e.g., CPU and memory usage).”
Paraiso does not explicitly disclose managing/scheduling resources using parameter records; however, in analogous art of virtualized Docker containers, Antony column 3 lines 38-43 and 49-54 teach:
the present disclosure include a container daemon 124 running on top of a guest operating system 122 within a virtual machine 116. In doing so, embodiments of the present disclosure may intelligently provide resource scheduling for containers based on system requirements and ongoing system performance. … container daemon 124 may use features such as … and the Control Groups ( or "cgroups") feature to isolate virtual CPU 106A, virtual RAM 108A, storage 110A, and networking (112A) resources.
Using cgroups to provide resource scheduling is a scheduler arranged to schedule implementation (e.g. CPU and memory usage implementation) for models based on system requirements and ongoing system performance. The system requirements and performance is timing information of model parameter records because it indicates when to schedule resources for the containers. 
cgroup scheduling into the system of “managing resources used by a container” with cgroup for the advantageous purpose of avoiding “unused resources in the server can be wasted.” See Antony column 3 lines 34-36.
Dependent claim 18 is substantially similar to claim 5 above and is rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        8 July 2021